                           1 COOPER, WHITE & COOPER LLP
                             PETER C. CALIFANO (SBN 129043)
                           2   12califa11o@cwclaw.com
                             201 California Street, 17 th Floor
                           3 San Francisco, California 94111
                             Telephone: 415.433.1900
                           4 Facsimile: 415.433.5530

                           5 RAY QUINNEY & NEBEKER P.C.
                             MICHAEL R. JOHNSON (UT Bar No. 7070)
                           6 Pro Hae Vice
                             36 South State Street, Suite 1400
                           7 Salt Lake City, Utah 84111
                             Telephone: 801.532.1500
                           8 Facsimile: 801.532.7543

                         9 Attorneys for Attorneys for RABO
                           AGRIFINANCE LLC, as Assignee of the Rights
                        10 and Claims ofRABOBANK, N.A.

                        11

                        12                                UNITED ST ATES BANKRUPTCY COURT

                        13                                NORTHERN DISTRICT OF CALIFORNIA

                        14

                        15     In re                                            CASE NO. 15-10150-CN

                        16     DEERFIELD RANCH WINERY, LLC,                     Chapter 11

                        17                      Reorganized Debtor.             NOTICE OF ENTRY OF ORDER

                        18                                                      Hearing Date: February 3, 2021
                                                                                Hearing Time: 11:00 a.m.
                        19                                                      Place: Via CourtCall or Zoom Videoconference
                                                                                Judge: Honorable Charles Novack
                        20

                        21

                        22                 PLEASE TAKE NOTICE that on January 15, 2021, a SECOND STIPULATION AND

                        23     ORDER FOR FURTHER CONTINUED HEARING ON RABO'S MOTION TO APPOINT

                        24     VITO MITRIA OF BEACON MANAGEMENT ADVISORS AS PLAN ADMINISTRATOR

                        25     was approved and filed in this Court (the 11 Order"). A true and correct copy of the Order as filed is

                        26     attached hereto as Exhibi l A.

                        27 I I I

                        28     III
   COOPER, WHITE
   &COOPER LLP
     ATTORNEYS AT LAW
                  Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111•5002
                                               Doc# 278   Filed: 01/19/21     Entered: 01/19/21 12:03:50        Page 1 of
                               1497061.1                               9
                           1 DATED: January 19, 2021                COOPER, WHITE & COOPER LLP

                           2
                                                                    By:         Isl Peter C. Cal!fano
                           3
                                                                          Peter C. Califano
                           4                                              Attorneys for Attorneys for RABO
                                                                          AGRIFINANCE LLC, et al.
                           5

                           6

                           7

                           8

                           9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   &COOPER LLP
     ATTORNEYS AT LAW
                  Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 278   Filed: 01/19/21   Entered: 01/19/21 12:03:50      Page 2 of
                               1497061.1                           9       2
                                     EXHIBIT A




Case: 15-10150   Doc# 278   Filed: 01/19/21   Entered: 01/19/21 12:03:50   Page 3 of
                                         9
                                                                                 Entered on Docket
                                                                                 January 15, 2021
                                                                                 EDWARD J. EMMONS, CLERK
                                                                                 U.S. BANKRUPTCY COURT
                                                                                 NORTHERN DISTRICT OF CALIFORNIA


                               1 COOPER, WHITE & COOPER LLP
                                 PETER C. CALIFANO (SBN 129043)
                               2   pca lifano@cwclaw.com            The following constitutes the order of the Court.
                                 201 California Street, 17 1h Floor Signed: January 15, 2021
                               3 San Francisco, California 94111
                                 Telephone:     415.433.1900
                               4 Facsimile:     415.433.5530

                              5 RAY QUINNEY & NEBEKERP.C.
                                                                     Charles Novack
                                Michael R. Johnson (UT Bar No. 7070)
                                                                     U.S. Bankruptcy Judge
                              6   mjobnson@rgn.c m
                                Admitted Pro Hae Vice
                              7 36 South State Street, Suite 1400
                                Salt Lake City, Utah 84111
                              8 Telephone: 801.532.1500
                                Facsimile: 801.532.7543
                              9
                                Attorneys for Attorneys for RABO
                             10 AGRIFINANCE LLC, as Assignee of the Rights
                                and Claims ofRABOBANK, N.A.
                             11

                             12                                UNITED STATES BANKRUPTCY COURT

                             13                                NORTHERN DISTRICT OF CALIFORNIA

                             14

                             15      In re                                                CASE NO. 15-10150-CN

                             16      DEERFIELD RANCH WINERY, LLC,                         Chapter 11

                             17                     Reorganized Debtor.                   SECOND STIPULATION AND ORDER
                                                                                          FOR FURTHER CONTINUED HEARING
                             18                                                           ON RABO'S MOTION TO APPOINT
                                                                                          VITO MITRIA OF BEACON
                             19                                                           MANAGEMENT ADVISORS AS PLAN
                                                                                          ADMINISTRATOR
                             20

                             21

                             22
                                             This Second Stipulation and Order (the "Second Stip and Order") for a Further Continued
                             23
                                     Hearing on Rabo AgriFinance LLC's ("Rabo"), as assignee of the rights and claims of Rabobank,
                             24
                                     N.A., Motion to Appoint Vito Mitri a of Beacon Management Advisors as Plan Administrator (the
                             25
                                     "Motion") is made and entered into by and between Rabo and Reorganized Chapter 11 Debtor
                             26
                                     Deerfield Ranch Winery, LLC, (the "Debtor") (Rabo and the Debtor are sometimes collectively
                             27
                                     referred to as the "Parties"), through their respective attorneys as follows.
                             28
    COOPER, WHITE
    &COOPER LLP
                     Case: 15-10150
      ATTORNEYS AT LAW
   101ci\!.,IFORNL~ STR ~ ~ : 15-10150 Doc#
$AN F~AIJCISCO, c, !>\ IiY:i\'o-a,
                                            278
                                         Doc# 277 Filed: 01/19/21
                                                     Filed: 01/15/21Entered: 01/19/21
                                                                      Entered:        12:03:50 Page
                                                                               01/15/2116:42:13     4 of1 of
                                                                                                 Page
                                                               9 4
                             1                                                   RECITALS

                            2            A.      On or about November 25, 2020 Rabo filed the Motion [Dkt. 256] pursuant to the

                             3 Court's Order Confirming Debtor's Amended Plan of Reorganization, dated February 22, 2016

                            4     [Dkt. 217], which confirmed the Debtor's Amended Plan of Reorganization, dated February 12,

                             5 2016. A hearing was set on the Motion for December 16, 2020. [Dkt. 269].

                             6           B.      The Parties commenced discussions in which both sides made settlement and

                             7 counter settlement offers. Based on the good faith efforts and progress, the Parties agreed to

                             8 continue the Motion for hearing on January 6, 2021. [Dkt. 272].

                             9           C       Settlement discussions to reach a resolution were fruitful and so the Parties entered

                          10 into a "Stipulation And Order For Further Continued Hearing On Rabo's Motion To Appoint Vito

                          11      Mitria Of Beacon Management Advisors As Plan Administrator" (the "Stip and Order") and was

                          12      submitted to the Court for approval for a continued hearing date. The Stip and Order was signed

                          13      on January 5, 2021 [Dkt. 274] and a continued hearing set for January 20, 2021 [Dkt. 276].

                          14             D.      The Parties are now in the process of drafting an agreement under which the

                          15      hearing will be further extended until April and, subject to the performance of the agreement by

                          16 the Parties, may ultimately result in the withdrawal of the Motion and a stipulated agreement by

                          17 the Parties to close the case. The Parties believe that a final two week continuance will allow for

                          18      completion of that document.

                          19

                          20                                               STIPULATION

                          21             The Parties stipulate and agree that:

                          22              1.     Rabo's Motion shall be continued to Wednesday, February 3, 2021 and be heard on

                          23      the Court's 11 :00 a.m. calendar;

                          24             2.      That Deerfield may file an opposition to the Motion, if necessary, no later than

                          25      January 27, 2021; and

                          26             3.      This Second Stip and Order shall be submitted to the Court for approval.

                          27

                          28
    COOPER, WHITE
    &COOPER LLP
     ATTORNEYS AT LAW..
                   Case: 15-10150
                          : 15-10150 Doc#
   201 CALIFORNIA9mrisr' ;:i
SAN FRANCISCO, CA 941il:!l'o1!l
                                          278
                                       Doc# 277 Filed: 01/19/21
                                                   Filed: 01/15/21Entered: 01/19/21
                                                                    ijntered:       12:03:50 Page
                                                                              01/15/2116:42:13    5 of2 of
                                                                                               Page
                                                              9 4
                               1 Dated: January 15, 2021              Michael R. Johnson, Esq
                                                                      RAY QUINNEY &NEBEKERP.C.
                               2

                               3
                                                                          sis Michael R. Johnson
                               4

                               5 Dated: January 15, 2021              John D. Fiero, Esq.
                                                                      P ACHULSKJ, STANG, ZIEHL, AND JONES
                               6

                               7                                          sis John D. Fiero
                               8

                               9                           *** END OF ORDER ***
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
    COOPER, WHITE
    & COOPER LLP
                   Case: 15-10150
     A1TORN£XS ATV\~
   201 CAUFORNJA $TR
SAN FRANCISCO. CA 11<111
                          : 15-10150 Doc#
                           T
                                      Doc#278
                                            277 Filed: 01/19/21
                                                   Filed: 01/15/21 Entered: 01/19/21
                                                                     gntered:        12:03:50 Page
                                                                              01/15/2116:42:13     6 of3 of
                                                                                                Page
                                                              9 4
                                1                           COURT SERVICE LIST

                                2
                                3 Parties served by ECF.
                                4
                                5
                                6
                                7
                                8
                                9
                             10

                             11
                             12      1496974.2

                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
    COOPER, WHITE
    &COOPER LLP
                     Case: 15-10150
     ATTORNEYS AT l.A'~
                            : 15-10150 Doc#
   201 f,/\Uf0!1NIA S'l'r! 'T ;::!
SAN 11\,\NClSCO, CA 11411 ,!lt!\l
                                            278
                                         Doc# 277 Filed: 01/19/21
                                                     Filed: 01/15/21Entered: 01/19/21
                                                                      ~ntered:        12:03:50 Page
                                                                               01/15/2116:42:13     7 of4 of
                                                                                                 Page
                                                                9 4
                                                                   CERTIFICATE OF SERVICE

                           2         I am a resident of the State of California. I am over the age of eighteen years, and not a
                             party to this action. My business address is 201 California Street, Seventeenth Floor, San
                           3 Francisco, CA 94111-5002.

                           4               On 19 January 2021 I served true copies of the following document(s):

                           5                  NOTICE OF ENTRY OF ORDER

                           6 on each of the parties listed as follows:

                           7         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                             document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                           8 who are registered CM/ECF users (listed on the Court's Electronic Mail Notice List for this case)
                             will be served by the CM/ECF system. Participants in the case who are not registered CM/ECF
                           9 users will be served by mail or by other means permitted by the court rules.

                        10         BY MAIL: I am readily familiar with the business practice at my place of business for
                           collection and processing of correspondence for mailing with the United States Postal Service.
                        11 Correspondence so collected and processed is deposited with the United States Postal Service that
                           same day in the ordinary course of business. On the date specified above, as to each of the parties
                        12 identified in the below service list, a true copy of the above-referenced document(s) was placed for
                           deposit in the United States Postal Service in a sealed envelope, with postage fully prepaid; and on
                        13 that same date that envelope was placed for collection in the firm's daily mail processing center,
                           located at San Francisco, California following ordinary business practices.
                        14
                            Deerfield Ranch Winery, LLC                          Debtor
                        15   1310 Warm Springs Road
                            Glen Ellen. California 95442
                        16
                            Barry S. Glaser                                      Representing Sonoma County
                        17 Steckbauer Weinhart, LLP
                            333 So. Hope Street, #3600
                        18  Los Angeles. California 90071

                        19      Robert W. Rex                                        Representing Debtor
                                1310 Warm Springs Road
                        20      Glen Ellen. California 95442

                        21      Amin Kazemini                                        Representing Debtor
                                755 Farmers Lane #110
                        22      Santa Rosa. California 95405

                        23      Justin C. Valencia                                   Representing Office of the U.S. Trustee
                                Office of the U.S. Trustee/SR
                        24      Phillip J. Burton Federal Building
                                450 Golden Gate Avenue 5 th Floor, #05-0153
                        25      San Francisco, California 94102

                        26

                        27            I declare under penalty of perjury under the laws of the United States of America that the
                               foregoing is true and correct and that I am employed in the office of a member of the bar of this
                        28     Court at whose direction the service was made.
   COOPER, WHITE
   &COOPER LLP
     ATTORNEYS AT I.AW
                  Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                               Doc# 278     Filed: 01/19/21    Entered: 01/19/21 12:03:50      Page 8 of
                               1497061.1                                 9
                           1               Executed on 19 January 2021, at San Francisco, California.

                           2
                                                                                      /s/ Melis-.sa C. Batchelder
                           3                                                           Melissa C. Batchelder

                           4
                           5
                           6

                           7

                           8

                           9

                        10
                        11
                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                       20

                        21

                       22

                       23

                        24
                        25
                        26

                        27

                        28
   COOPER, WHITE
   &COOPER LLP
     ATTORNEYS AT LAW
                  Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                Doc# 278     Filed: 01/19/21    Entered: 01/19/21 12:03:50          Page 9 of
                               1497061.1                                  9
